Citation Nr: 0942552	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-39 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for an acquired mental disability, to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to 
March 1984, and from July 1986 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri that denied the Veteran's application to 
reopen his previously denied claim for service connection for 
an acquired mental disability, to include schizophrenia.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  By an RO decision dated June 1988, the Veteran's claim of 
service connection for an acquired mental disability, to 
include schizophrenia, was denied on the basis that Veteran's 
mental condition began in August 1985, between periods of 
active service, and that it therefore preexisted service and 
was not aggravated by service.

2.  Evidence received by the RO since the last final denial 
of his claim is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired mental 
disability, to include schizophrenia.

3.  The Veteran is shown by the most probative medical 
evidence of record to have schizophrenia that had its onset 
during his initial period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for an acquired mental 
disability, to include schizophrenia, has been submitted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Service connection for schizophrenia is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for an acquired 
mental disability, to include schizophrenia (hereinafter 
simply "schizophrenia"), has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

The Board acknowledges that the duty to assist generally 
requires VA to provide a veteran with an examination when 
there is evidence of a current disability that may be related 
to service.  See 38 U.S.C.A. § 5103(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board finds, however, that there 
are more than adequate treatment records in the claims file 
for the Board to make a decision granting service connection 
in this case, and, therefore, remanding this case for an 
examination is not necessary and would only result in delay 
of granting the benefit sought on appeal.

II.  New and Material Evidence

The Veteran was on active duty in the United States Army from 
September 1974 to March 1984, and from July 1986 to February 
1988.  He is seeking entitlement to service connection for 
schizophrenia.  He essentially contends that his 
schizophrenia began during his first period service and was 
the basis for his medical discharge from his second period of 
service in February 1988.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim of entitlement to service connection for 
schizophrenia, was originally denied in June 1988 on the 
basis that the Veteran's condition preexisted service and was 
a result of his own misconduct (illegal drug use).  At that 
time, the only medical evidence of record consisted of the 
Veteran's service treatment records as well as certain VA 
hospitalization records dated August 1985 through December 
1985, during which time the Veteran was not on regular active 
duty (he was a reservist).  He has since filed to reopen that 
claim on several occasions.

After filing his most recent request to reopen his claim for 
service connection in September 2005, several state mental 
facility records dated September 1989 to April 2005 were 
associated with the claims file that reflect that the Veteran 
was institutionalized for about 16 years during which time he 
received treatment for paranoid schizophrenia.  Also, in 
September 2005, private treatment records dated May 2005 
through August 2005 were associated with the claims file 
reflecting continuing mental health treatment following the 
Veteran's release from the state mental facility.  Also, more 
recent VA medical center (VAMC) treatment records dated in 
2006 have been associated with the claims file.  As discussed 
in greater detail below, several of these new records reflect 
that the Veteran's schizophrenia began manifesting during his 
first period of service in 1983.  This evidence is new in 
that it was not of record at the time of the original June 
1988 denial or at the time of the subsequent final denial of 
the Veteran's claim.  These new records are material in that, 
as discussed in greater detail below, they reflect that the 
Veteran's schizophrenia began manifesting in 1983, when he 
was in active service.

In short, the Board finds that the September 1989 to April 
2005 state facility treatment records, the May 2005 to August 
2005 private treatment records, and the more recent VAMC 
treatment records dated in 2006 constitute new and material 
evidence in that it is neither cumulative nor redundant of 
previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence.  As 
such, the claim is reopened.



III. Service Connection

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b) (2009).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

In order to establish direct service connection for a 
disorder, there must be 
(1) medical evidence of the current disability, (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury, and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

The Veteran claims that he suffers from schizophrenia that 
had its onset while he was on active duty, and that, due to 
his schizophrenia, he was medically discharged.  See Form 21-
526e (Claim), February 1988.

Recent VA medical center (VAMC) records dated January 2006 to 
October 2006 reflect that the Veteran was diagnosed with and 
treated for paranoid schizophrenia.  See, e.g., VAMC 
Treatment records, January 2006 and October 2006.

Clearly, the Veteran has a current disability, namely, 
schizophrenia.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (holding that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim"). The Board 
must now address whether the Veteran's schizophrenia is 
related to service.

The Veteran's service treatment records dated September 1974 
to March 1984 are silent as to any complaints or treatment 
for any psychiatric condition.  The Veteran was separated 
from service in March 1984.

VA hospital records dated August 1985, September 1985, 
October 1985, and December 1985 reflect that the Veteran was 
hospitalized on four occasions (twice he was brought in by 
the police).  Twice in August 1985, the Veteran was 
hospitalized experiencing delusions.  See VA Hospital Record, 
September 1985.  The second time, the Veteran also reported 
experiencing auditory hallucinations of the word "who" and 
visual hallucinations of a big black box and pink elephants.  
See VA Hospital Record, August 1985.  Significantly, the 
August 1985 record relating to the second hospitalization 
includes a notation that the Veteran's "illness may have 
begun two years ago [in 1983] when he began having paranoid 
ideas about his father's identity."  The third VA 
hospitalization record, dated September 1985, reflects that 
the Veteran reported complications with his medication 
(Prolixin).  He also reported that his symptoms began around 
December 1983 when he and his wife divorced.  Also, the 
September 1985 VA hospital record reflects that the Veteran's 
mother reported that the Veteran "first showed signs of 
mental illness perhaps two years ago [in 1983] when he 
developed some paranoid ideas about his stepfather and became 
hostile to him."  A December 1985 VA hospital record 
reflects that the Veteran was admitted a fourth time again 
complaining of complications with his Prolixin medication, as 
well as feelings of hopelessness.  This record also reflects 
that the Veteran's sister contacted the hospital and reported 
that the Veteran had used PCP prior to his first hospital 
admission in August 1985, and apparently based thereon, the 
Veteran's diagnosis was changed from schizophrenia to drug 
induced delirium secondary to PCP use.

A January 1986 report of medical history and re-enlistment 
examination report reflect that the Veteran reported having 
been hospitalized in August 1985 for a week for 
"depression" and that he was under the care of a 
psychiatrist.  He was found fit for enlistment.  See also 
Report of Medical History, January 1986.  In July 1986, the 
Veteran was re-enlisted in active service.  See Form DD 214.

A May 1987 service treatment record (aid station) reflects 
that the Veteran complained of feeling weak, drinking high 
amounts of water, and having a low food intake for three 
days.  An impression of stress was recorded.  About two weeks 
later, however, a June 1987 service treatment record reflects 
that the Veteran was admitted at an Army hospital with a 
diagnosis of paranoid schizophrenia (e.g., he reported having 
recognized that the birds were communicating with him, the 
sun was following him, and that he was the son of God).  See 
Medical Board Report, December 2, 1987 at 2.  In August 1987, 
the Veteran was transferred to a VA hospital in St. Louis, 
Missouri for three weeks pending a review by the Medical 
Board.

December 1987 Medical Board records reflect that the Veteran 
was hospitalized during the pendency of the proceedings.  The 
Medical Board records reflect a diagnosis of schizo-affective 
disorder, which manifested by symptoms of increased activity, 
pressured speech, rapid thoughts, inflated self-esteem, 
decreased need for sleep, grandiose delusions, precipitating 
stress, and routine military duty.  See Medical Board Report, 
December 2, 1987.  The records describe a detailed history of 
the Veteran's mental illness, including that the Veteran 
reported having outpatient psychiatric treatment in 1983 and 
1984 for what he reported as "paranoid ideation directed 
toward those individuals who had reduced him in rank."  See 
Medical Board Report, December 2, 1987.  Significantly, the 
records reflect that the Medical Board opined that the 
Veteran's schizophrenia had its onset in 1983, that it was 
incurred while on active duty, and that it did not pre-exist 
service.  See Medical Evaluation Board Proceedings Report, 
December 15, 1987.  The records also note the Veteran's 
history of VA hospitalizations in 1985.  See Medical Board 
Report, December 2, 1987.

In January 1988, the Veteran was relieved from assignment and 
duty, and in February 1988, he was medically discharged due 
to his schizophrenia.

Four months later, in June 1988, the Veteran was arrested for 
various felony charges and ultimately found not guilty by 
reason of insanity.  He was committed to a state mental 
facility for about 17 years (first the Malcolm Bliss facility 
in September 1988, then the Fulton State Facility in May 
1989, then the St. Louis State Facility in September 1989).  
See, e.g., State Facility Records, September 1989 and April 
2005.  Upon admission around September 1988, state facility 
records reflect that the Veteran was paranoid and delusional.  
See State Facility Record, April 2005.  Subsequent state 
facility records reflect diagnosis of paranoid schizophrenia, 
"in remission" around September 1989, "in partial 
remission" around June 1997, "episodic" around September 
1999, followed by "in remission" from September 2002 until 
the his conditional release in April 2005.  The state 
facility records reflect the Veteran's history of symptoms in 
service in 1983 when he became paranoid and thought his 
superior officer was misusing him and that he was acting 
against him, that he had thoughts of hurting his superior 
officer, and that he received outpatient treatment at that 
time.  See, e.g., State Facility Record, June 1997.

After the Veteran was conditionally released from the state 
facility in April 2005, he was followed for a period of time 
by a private psychiatrist, Dr. J.P., and later by the VAMC 
beginning around January 2006.  The private treatment records 
dated in 2005 prepared by Dr. J.P. do not reflect any 
discussion as to the etiology of the Veteran's schizophrenia.  
A January 2006 VAMC record includes a brief reference to the 
Veteran's report of being treated (hospitalized) in service 
and that he "had difficulty with his supervisor drinking and 
stealing money to pay for alcohol."

The Board has considered the fact that treatment records from 
his initial period of active duty are entirely negative for 
any complaints or findings of schizophrenia, or any other 
psychosis.  However, the Board is mindful of the decision in 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006), wherein the United States Court of Appeals for the 
Federal Circuit determined that the Board erred by finding 
that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.

In this case, the above Medical Board records, VA treatment 
records, and state facility records all reflect that the 
Veteran's schizophrenia began to manifest around 1983.  
Admittedly, the Veteran's own reports as to his history do 
appear to be unreliable at times as a direct consequence of 
his schizophrenia.  Nevertheless, the records from 1985 are 
all consistent in placing the onset of his symptoms as being 
in 1983.  Based on this consistency, and as such statements 
were offered directly to health care providers during the 
course of receiving treatment, the Board finds the statements 
made by the Veteran and his mother to the VA hospital staff 
in 1985, as well as the Veteran's reports to the state 
facility staff, regarding the onset of the Veteran's symptoms 
in service around 1983 to be highly credible and probative.  
See White v. Illinois 502 U.S. 346, 356, 112 S.Ct. 736 
(1992).  Furthermore, the Board finds the opinion of the 
Medical Board that the Veteran's schizophrenia had its onset 
in 1983, that it was incurred in service, and that it did not 
preexist service, to be particularly credible and probative. 

The Board acknowledges that some of the more recent treatment 
records suggesting an onset of symptoms during service appear 
from their content to actually be describing the 
circumstances of his second period of active duty, even 
though they refer to dates such as 1983 or 1984.  
Nevertheless, the most contemporaneous treatment records 
associated with the claims file, including both his 
hospitalization records from 1985, and his service treatment 
records from his second period, consistently place the onset 
of his symptoms in 1983, which was during his first period of 
service.  The Board finds these more contemporaneous records 
to be the more credible and persuasive evidence as to the 
date of onset of his symptoms.

The Board also acknowledges that, as noted above, the 
December 1985 VA hospital record reflects that the Veteran's 
sister had contacted the hospital and reported that the 
Veteran had used PCP prior to his first hospital admission in 
August 1985, and apparently based thereon, the Veteran's 
diagnosis was changed from schizophrenia to drug induced 
delirium secondary to PCP use.  The Board likewise 
acknowledges that this December 1985 treatment record was the 
most recent medical evidence of record at the time the RO 
denied the Veteran's initial claim for service connection in 
June 1988.  However, the Board notes almost 20 years of 
subsequent treatment records, discussed above, reflect 
numerous diagnoses of schizophrenia of varying degrees, 
without attributing that disability to being of drug-induced 
origin.  

The Board also acknowledges that the Veteran reported on his 
January 1986 report of medical history, with regard to his 
mental health history, only that he had been hospitalized in 
1985 for mere "depression."  However, it is clear from the 
actual hospitalization records that his previous treatment 
was not for mere depression, but rather for a psychosis, and, 
as discussed above, numerous references regarding his history 
place the onset of his symptoms as being during the initial 
period.

For the above reasons, the Board finds that there is at the 
very least an approximate balance of positive and negative 
evidence as to whether his schizophrenia had its onset in 
service.  Thus, having resolved doubt in favor of the 
Veteran, service connection for schizophrenia is granted.




ORDER

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


